IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JUDY OLECKI,                             : No. 117 MM 2014
                                         :
                   Respondent            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
MARK C. PETRO,                           :
                                         :
                   Petitioner            :


                                      ORDER



PER CURIAM

      AND NOW, this 19th day of September, 2014, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.